SLIP OP. 07-42

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. R. KENTON MUSGRAVE, SENIOR JUDGE


VWP of AMERICA, INC.,

                                Plaintiff,

                         v.                                                Court No. 96-05-01309

THE UNITED STATES,

                                Defendant.



                                       JUDGMENT ORDER

          In accordance with the Settlement Agreement between the parties in this action,

          IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall reliquidate

the entries identified in Schedule A attached hereto on the basis of the appraised values less 17%,

and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is

further

          ORDERED that each party shall bear its own costs and expenses; and it is further

          ORDERED that this action is dismissed as settled.




                                                                 /S/        R. Kenton Musgrave
Dated:     March 21        _, 2007                                             Senior Judge
          New York, New York
                                    Schedule A

Port: Jackman, Maine

Court              Protest           Entry           Entry
Number             Number            Number          Date
96-05-01309        0101-95-100117    551-3518769-2   03/06/95
                                     551-3518988-8   03/31/95
(05/02/96)                           551-3519001-9   03/23/95
                                     551-3518451-7   03/21/95
                                     551-3518895-5   03/17/95
                                     551-3533062-3   04/07/95
                                     551-3517726-3   04/11/95
                                     551-3533115-9   04/14/95
                                     551-3533129-0   04/09/95
                                     551-3533049-0   04/06/95
                                     551-3533100-1   04/02/95
                                     551-3533125-8   04/17/95
                                     551-3533074-8   04/01/95
                                     551-3533196-9   04/28/95
                                     551-3533036-7   04/06/95
                                     551-3533175-3   04/28/95
                                     551-3517864-2   05/03/95
                                     551-3533204-1   05/04/95
                                     551-3533187-8   05/01/95

                   0101-95-100128    551-3533169-6   04/26/95
                                     551-3533227-2   05/17/95
                                     551-3534516-7   05/26/95
                                     551-3517957-4   05/15/95
                                     551-3533212-4   05/15/95
                                     551-3533254-6   05/19/95
                                     551-3517993-9   05/23/95
                                     551-3534502-7   05/25/95
                                     551-3533267-8   05/22/95
                                     551-3532027-7   05/31/95
                                     551-3534787-4   06/23/95
                                     551-3532110-1   06/09/95
                                     551-3534649-6   06/07/95
                                     551-3534570-4   06/05/95
                                     551-3532639-9   06/27/95
                                     551-3534825-2   06/27/95
                                     551-3534839-3   06/27/95
                                     551-3534865-8   06/29/95